DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is in response to Applicant’s Amendment filed on 5/12/2021, which was in response to the Patent Trial and Board (PTAB) decision with Notification Date 2/17/2021. 
 Claims 1-6 and 15-21 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations "client device executing a word processing application that is editing a first document, wherein the client device is configured to: load a code module received from the digital transaction service into the word processing application” and “digital transaction service is configured to: receive the first document from the client device”" in claim 1 and “computing device configured to: transmit a code module to a first client device ... receive a first document from the first client device...  in claim 21; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders "client device" coupled with functional language "executing a word processing application that is editing a first document, wherein the client device is configured to: load a code module received from the digital transaction service into the word processing application” and “digital transaction service" coupled with functional language "is configured to: receive the first document from the client device”" in claim 1 and “computing device" coupled with functional language "configured to: transmit a code module to a first client device ... receive a first document from the first client device... extract the recipient information from the first document...obtain an electronic signature from the first signer...“  in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: according to [0063, 0066-0068, 0070], "client device" and “digital transaction service” in claim 1 and “computing device” in claim 21 are each implemented as hardware processor(s) executing software modules to perform the instructions of the modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
loading a code module into a word processing application…and… loading a code module received from a digital transaction service.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

As noted in the Patent Trial and Board (PTAB) decision with Notification Date 2/17/2021:
“Independent Claim 1…
Appellant contends the Examiner erred in rejecting claim 1 because Veluchamy does not teach or suggest the recited “loading a code module into a word processing application” nor loading a code module “received from a digital transaction service.” Appeal Br. 12. Appellant asserts Veluchamy discloses using software modules to perform manipulations of an electronic document, but does not disclose “loading] a code module received from a digital transaction service into a word processing application” as recited. Id. Appellant acknowledges that Peirson shows user interfaces associated with applying an electronic signature to a document. Id. at 12-13 (citing Peirson 7-15). However, Appellant asserts that Peirson does not teach the word processing application limitation executing on a client device as required by claim 1, but, rather, a document manager providing document creation capabilities in a system remote from a client device. Id. at 13. Appellant argues the combination, at best, discloses Veluchamy’s modules executing within Peirson’s document manager (a cloud-based application) and accessed via web pages by a client device….
We find Appellant’s arguments persuasive of reversible error…
We are persuaded that the preponderance of the evidence cited in this Appeal record supports Appellant’s position. Accordingly, we reverse the rejection of claim 1.
Dependent Claims 2-6
Claims 2-6 each depend from claim 1. In the Appeal Brief, Appellant contends the Examiner erred in rejecting dependent claims 2-6 because Peirson does not teach or suggest a word processing application executing on a client device as discussed above in connection with claim 1. Appeal Br. 15-20. Because the Examiner’s rejections of claims 2-6 do not cure the deficiencies discussed above in connection with claim 1, we likewise reverse the rejections of claims 2-6 for the same reasons.
Independent Claim 21
The Examiner’s rejection of claim 21 is based on the same findings for the rejection of claim 1. Final Act. 2-4. As discussed above in connection with claim 1, the Examiner finds Veluchamy and Pierson’s usage of modules to be loading as the applications are accessing and using various modules to perform functionalities. Ans. 6.
In the Appeal Brief, Appellant contends the Examiner erred because neither cited reference discloses “transmits a code module to a client device in response to a request received from a word processing application executing on the client device” as recited in claim 21. Appeal Br. 21. In the Reply Brief, Appellant explains that the term “transmits a code module” as recited in claim 21 is akin to claim 1’s “loading” of a code module, therefore, this term distinguishes the claimed process from one of mere execution of the code module. Reply Br. 1-2…
Appellant’s arguments are persuasive of error for essentially the same reasons discussed above in connection with claim 1. Accordingly, we reverse the rejection of claim 21”.

Claim 15 recites claim limitations similar in scope to the limitations of claims 1 and 21 and is also allowable. Claims 16-20 depend on claim 15 and are allowable for the same reason(s).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 2 and 16 was given by Anthony Jacobson (Reg No 72,388) telephonically on 5/12/2021, based on Applicant’s amendment filed on 5/12/2021. Applicant filed amendment based on telephonic discussion on 5/11/2021.
The application has been amended as follows:

Amendments to the Claims:
Replace the entire claim 2 with the following:
2. (Amended) The system of claim 1, wherein the word processing application is configured to: present the interface for the code module within the word processing application, the interface including controls for providing recipient information and for adding signature tag markers to the first document.

Replace the entire claim 16 with the following:
16. (Amended) The method of claim 15, wherein receiving from the client device a first document that includes the signature tag marker added at the location of the first document includes: receiving the first document from the code module executed by the word processing application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178